DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 4 of claim 1 reads “the head of the housing” and “the” is inappropriate.  Examiner suggests replacing it with “a head of the housing”.
Line 10 of claim 1 reads “the abnormality” and “the” is inappropriate.  Examiner suggests replacing it with “an abnormality”.
Line 13 of claim 1 reads “analysis of the main control Microcontroller Unit” and “of” is inappropriate.  Examiner suggests replacing it with “analysis by the main control Microcontroller Unit”.
Claim 8 is objected since the drafting of the claim is improper, there are two sentences, there is a period on line 6.  Examiner suggests removing the period and use appropriate punctuation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “adopting a plurality of infrared sensors” in the preamble and the preamble is given weight since “plurality of infrared sensors” is further claimed in the body.  The phrase “adopting a 
Line 4 of claim 1 recites “the main control circuit board unit is a main control circuit board” and it’s unclear/lack of antecedent basis.  

Line 10 of claim 1 reads “effectively identify” and it’s method step.  Furthermore, it appears to be a functional step.  In addition, the word “effectively” is relative and indefinite.   Regarding methods step, A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). (MPEP 2173.05(p) II).  Examiner suggest replacing the words with “configured to”. 



Claim 8 is rejected under 112(b).  Firstly, the drafting of the claim is improper since there are two sentences, there is a period on line 6. Furthermore, any limitations after the period is indefinite since it’s unclear how they are tied to earlier claim limitations.  For purpose of prosecution, examiner only considered first sentence.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2012/0075463 hereinafter Chen) in view of Tzvieli et al. (2016/0363483 hereinafter Tzvieli).

	Regarding claim 1, Chen teaches a temperature measuring device adopting a plurality of infrared sensors (103, 109 Fig 1, para 27, 29), comprising:
consists of a housing (107 Fig 1), a main control circuit board unit (105 Fig 1, para 17), a power supply unit and an infrared sensor set at the head of the housing (para 70), and a main control 
However, Chen does not explicitly teaches identifying the abnormality of temperature measurement area, abnormality of temperature measurement distance.  Chen teaches detecting temperature abnormalities (para 63). 

Tzvieli teaches identifying the abnormality of temperature measurement area (measured done at different region of interests (ROI para 54, 11, 13 Fig 1, camera 10, 12 Fig 1), abnormality of temperature measurement distance (para 5, measured temperature based on weighing on different ROI para 58, 62).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to select different ROI’s as taught by Tzvieli to reduce measurement error (Tzvieli para 58).    Regarding circuit board, Chen teaches a processor with multiple components (Fig 5) and manufacturing them on a circuit board is known to PHOSITA.  In addition, Tzvieli teaches different electronic components, circuit, processor, etc. mounted into various head-mounted system (para 46, 48).

	With respect to claim 2, Chen teaches all the infrared sensors are arranged side by side/Vertical in parallel with the head of the housing (103, 109 Fig 1).
 	However, Chen does not teach thermal sensors are side by side.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange thermal sensors side by side, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).  Please note that in 


Regarding claim 3, Chen teaches in that the front end of the infrared sensor is respectively provided with different types of filters to respectively acquire infrared signals in different wave bands (para 55).  
With respect to claim 4, Chen teaches characterized in that the acquisition area is expanded by a plurality of infrared sensors, the infrared sensors start to work through a signal acquisition circuit to respectively acquire the temperatures T1, T2 ... Tn (I/O 511 Fig 5), which are then averaged through the main control Microcontroller Unit: Target temperature: Ttarget = (T1+T2+...Tn)/n Eliminate uneven distribution of measurement target temperature and improve the accuracy of measurement (average: para 54, 56).  

Regarding claim 5, Chen teaches characterized in that a plurality of areas are acquired by a plurality of infrared sensors (103, 109 Fig 1), the infrared sensors start to work through a signal acquisition circuit to respectively acquire the temperatures T1, T2... Tn, which are then analyzed through the main control Microcontroller Unit (Fig 5) and the maximum value is obtained: Target temperature: Ttag = MAX (T1:T2: :Tn) It can effectively identify the region where blood vessels are located, eliminate uneven temperature distribution caused by the difference of blood vessel distribution in human body, and improve 15the accuracy of measurement.  
However, Chen does not teach finding maximum value.  Chen teaches doing mathematical processing of the measured data (para 54, 56). 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a maximum measurement since 

Regarding claim 6, Chen teaches characterized in that a plurality of areas are acquired by a plurality of infrared sensors (103, 109 Fig 1), performing filtering and different mathematical processing of the signals (filtering: para 55, average 54. 56) using micro-controller (Fig 5).
However, Chen does not teach using a weight factor of the filters. 
Tzvieli teaches using filters (para 62) and use of material dependent parameters to correct signal (para 30).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a material dependent factor of filters since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.  

	With respect to claim 7, Chen teaches characterized in that a plurality of areas are acquired by a plurality of infrared sensors (103, 109 Fig 1), performing filtering and different mathematical processing of the signals (filtering: para 55, average 54. 56).
However, Chen does not teach using threshold values.
Tzvieli teaches using threshold values (para 95).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a material dependent factor of filters since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.  

Regarding claim 8, Chen teaches characterized in that a plurality of infrared sensors are used for temperature measurement (i/o 511 Fig 5, para 63) to realize fixed distance measurement, so as to prevent users from far measurement and realize alarm prompt for far measurement. (user interface: para 66, user interface includes control input: abstract, trigger: para 65).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Herman (2013/0116573) teaches a thermal imaging and data processing system to measure temperature of humans at different regions using multiple infrared camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855